
	
		II
		111th CONGRESS
		1st Session
		S. 306
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Nelson of Nebraska
			 (for himself, Mr. Crapo,
			 Mr. Wyden, Mr.
			 Thune, Mr. Brown,
			 Mr. Johanns, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To promote biogas production, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Biogas Production Incentive Act of
			 2009.
		2.Credit for
			 production of biogas from certain renewable feedstocks
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 45Q the
			 following new section:
				
					45R.Biogas
				produced from certain renewable feedstocks
						(a)General
				ruleFor purposes of section 38, the qualified biogas production
				credit for any taxable year is an amount equal to the product of—
							(1)$4.27, and
							(2)each million
				British thermal unit (mmBtu) of biogas—
								(A)produced by the
				taxpayer—
									(i)from qualified
				energy feedstock, and
									(ii)at a qualified
				facility during the 10-year period beginning on the date the facility was
				originally placed in service, and
									(B)either—
									(i)sold by the
				taxpayer to an unrelated person during the taxable year, or
									(ii)used by the
				taxpayer during the taxable year.
									(b)Definitions
							(1)BiogasThe
				term biogas means a gas that—
								(A)is derived by
				processing qualified energy feedstock, and
								(B)contains at least
				50 percent methane.
								(2)Qualified
				energy feedstock
								(A)In
				generalThe term qualified energy feedstock
				means—
									(i)manure of
				agricultural livestock, including litter, wood shavings, straw, rice hulls,
				bedding material, and other materials incidentally collected with the
				manure,
									(ii)any
				nonhazardous, cellulosic, or other organic agricultural or food industry
				by-product or waste material that is derived from—
										(I)renewable
				biomass,
										(II)harvesting
				residues,
										(III)wastes or
				byproducts from fermentation processes, ethanol production, biodiesel
				production, slaughter of agricultural livestock, food production, food
				processing, or food service, or
										(IV)other organic
				wastes, byproducts, or sources,
										(iii)solid wood
				waste materials, including waste pallets, crates, dunnage, manufacturing and
				construction wood wastes, and landscape or right-of-way tree trimmings,
				or
									(iv)landfill waste,
				sewage waste treatment materials, or other organic materials.
									(B)Renewable
				biomassThe term renewable biomass means—
									(i)materials from
				pre-commercial thinning or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
										(I)are byproducts of
				preventive treatments that are removed to reduce or contain disease or insect
				infestation to restore ecosystem health,
										(II)would not
				otherwise be used for higher-value products, and
										(III)are harvested
				in accordance with applicable law and land management plans and the
				requirements for old-growth maintenance, restoration, and management direction
				of paragraphs (2), (3), and (4) of subsection (e) of section 102 of the Healthy
				Forests Restoration Act of 2003 (16 U.S.C. 6512) and large tree retention of
				subsection (f) of that section, or
										(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
										(I)renewable plant
				material (such as feed grains, other agricultural commodities, other plants and
				trees, and algae), and
										(II)waste material
				(such as crop residue, other vegetative waste material (including wood waste
				and wood residues), animal waste and byproducts (including fats, oils, greases,
				and manure), food waste, and yard waste).
										(C)Agricultural
				livestockThe term agricultural livestock means
				poultry, cattle, sheep, swine, goats, horses, mules, and other equines.
								(3)Qualified
				facilityThe term qualified facility means a
				facility that—
								(A)uses anaerobic
				digesters, gasification, or other biological, chemical, or thermal processes to
				convert qualified energy feedstock into biogas,
								(B)is owned by the
				taxpayer,
								(C)is located in the
				United States,
								(D)is originally
				placed in service before January 1, 2017, and
								(E)the biogas output
				of which is—
									(i)marketed through
				interconnection with a gas distribution or transmission pipeline, or
									(ii)reasonably
				expected to be used in a quantity sufficient to offset the consumption of 5,000
				mmBtu annually of commercially marketed fuel derived from coal, crude oil,
				natural gas, propane, or other fossil fuels.
									(c)Special
				rulesFor purposes of this section—
							(1)Production
				attributable to the taxpayerIn the case of a facility in which
				more than 1 person has an ownership interest, except to the extent provided in
				regulations prescribed by the Secretary, production from the qualified facility
				shall be allocated among such persons in proportion to their respective
				ownership interests in the gross sales from such qualified facility.
							(2)Related
				personsPersons shall be treated as related to each other if such
				persons would be treated as a single employer under the regulations prescribed
				under section 52(b). In the case of a corporation which is a member of an
				affiliated group of corporations filing a consolidated return, such corporation
				shall be treated as selling biogas to an unrelated person if such biogas is
				sold to such a person by another member of such group.
							(3)Pass-thru in
				the case of estates and trustsUnder regulations prescribed by
				the Secretary, rules similar to the rules of subsection (d) of section 52 shall
				apply.
							(4)Coordination
				with credit from producing fuel from a nonconventional sourceThe
				amount of biogas produced and sold or used by the taxpayer during any taxable
				year which is taken into account under this section shall be reduced by the
				amount of biogas produced and sold by the taxpayer in such taxable year which
				is taken into account under section 45K.
							(5)Credit
				eligibility in the case of government-owned facilitiesIn the
				case of any facility which produce biogas and which is owned by a governmental
				unit, subparagraph (B) of subsection (b)(3) shall be applied by substituting
				is leased or operated by the taxpayer for is owned by the
				taxpayer.
							(d)Special rule
				for public-private partnerships
							(1)In
				generalIn the case of facility which is owned by a
				public-private partnership, any qualified public entity which is a member of
				such partnership may transfer such entity's allocation of the credit under
				subsection (a) to any non-public entity which is a member of such partnership,
				except that the aggregate allocations of such credit claimed by such non-public
				entity shall be subject to the limitations under subsections (b) and (c) and
				section 38(c).
							(2)Qualified
				public entityFor purposes of this subsection, the term
				qualified public entity means a Federal, State, or local
				government entity, or any political subdivision thereof, or a cooperative
				organization described in section 1381(a).
							(3)Verification of
				transfer of allocationA qualified public entity that makes a
				transfer under paragraph (1), and a non-public entity that receives an
				allocation under such a transfer, shall provide verification of such transfer
				in such manner and at such time as the Secretary shall prescribe.
							(e)Adjustment
				based on inflation
							(1)In
				generalThe $4.27 amount under subsection (b)(1) shall be
				adjusted by multiplying such amount by the inflation adjustment factor for the
				calendar year in which the sale occurs. If any amount as increased under the
				preceding sentence is not a multiple of 0.1 cent, such amount shall be rounded
				to the nearest multiple of 0.1 cent.
							(2)Computation of
				inflation adjustment factor
								(A)In
				generalThe Secretary shall, not later than April 1 of each
				calendar year, determine and publish in the Federal Register the inflation
				adjustment factor in accordance with this paragraph.
								(B)Inflation
				adjustment factorThe term inflation adjustment
				factor means, with respect to a calendar year, a fraction the numerator
				of which is the GDP implicit price deflator for the preceding calendar year and
				the denominator of which is the GDP implicit price deflator for calendar year
				2008. The term GDP implicit price deflator means the most recent
				revision of the implicit price deflator for the gross domestic product as
				computed and published by the Department of Commerce before March 15 of the
				calendar
				year.
								.
			(b)Credit treated
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986 is amended by striking plus at the end of paragraph (34),
			 by striking the period at the end of paragraph (35) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(36)the qualified
				biogas production credit under section
				45R(a).
					.
			(c)Coordination
			 with credit for production electricity from a renewable
			 resourceSection 45(e) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new paragraph:
				
					(12)Coordination
				with credit for production of biogasThe term qualified
				facility shall not include any facility which produces electricity from
				biogas the production from which is allowed a credit under section 45R for such
				taxable year or any prior taxable
				year.
					.
			(d)Credit allowed
			 against AMTSection 38(c)(4)(B) of the Internal Revenue Code of
			 1986 is amended by redesignating clauses (vi) through (viii) as clauses (vii)
			 through (ix), respectively, and by inserting after clause (v) the following new
			 clause:
				
					(vi)the credit
				determined under section
				45R.
					.
			(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45Q the following new item:
				
					
						Sec. 45R. Biogas produced from certain renewable
				feedstocks.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to biogas
			 produced and sold or used in taxable years beginning after the date of the
			 enactment of this Act.
			
